Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


 ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

 JILL M. ACKLIN                                GREGORY F. ZOELLER
 Acklin Law Office, LLC                        Attorney General of Indiana
 Westfield, Indiana                            Indianapolis, Indiana

                                               ROBERT J. HENKE
                                               Deputy Attorney General
                                               Indianapolis, Indiana

                                               CHRISTINE REDELMAN
                                               Deputy Attorney General
                                               Indianapolis, Indiana

                                                                         Apr 29 2014, 9:45 am
                                   IN THE
                         COURT OF APPEALS OF INDIANA

 IN THE MATTER OF THE TERMINATION              )
 OF PARENT-CHILD RELATIONSHIP OF               )
 Mi.S. & M.W. (Minor Children),                )
                                               )
            and                                )
                                               )
  M.S. (Mother)                                )
                                               )
         Appellant,                            )      No. 49A05-1306-JT-282
                                               )
                   vs.                         )
                                               )
 THE INDIANA DEPARTMENT OF                     )
 CHILD SERVICES,                               )
                                               )
         Appellee.                             )


                  APPEAL FROM THE SUPERIOR COURT OF MARION COUNTY
                             The Honorable Marilyn Moores, Judge
                           The Honorable Larry J. Bradley, Magistrate
                            Cause No. 49D09-1209-JT-34593
                            Cause No. 49D09-1209-JT-34594


                                     April 29, 2014

     MEMORANDUM DECISION ON REHEARING – NOT FOR PUBLICATION

MATHIAS, Judge

       Appellant Mother petitions for rehearing following this court’s January 31, 2014,

memorandum decision, in which we affirmed the trial court’s judgment terminating

Mother’s parental rights to Mi.S. and M.W. Mother does not challenge our court’s

decision, but notes that our court failed to rule on her “Motion to Strike the State’s

Citation to the Indiana Department of Child Services Child Welfare Manual.” Mother’s

motion was filed on December 2, 2013, but held in abeyance for the writing panel.

       Mother specifically objects to the Appellee DCS’s citation in footnote 4 on page 3

of its brief to its “Child Welfare Manual’s” standard for removing a child from a

temporary trial home visit (“TTV”). In this case, before Mother’s parental rights were

terminated, two of Mother’s older children were returned to her on a TTV. But four

months later, DCS requested that the TTV be terminated and the trial court granted the

request.

       The Child Welfare Manual is available on the DCS’s website, but the manual was

not admitted into evidence at the termination hearing. We therefore agree with Mother




                                           2
that the citation to the manual should be stricken from the DCS’s brief pursuant to

Indiana Appellate Rule 42.1

        We grant Mother’s petition for rehearing for the sole purpose of granting Mother’s

Motion to Strike footnote 4 on page 3 of the DCS’s Appellee’s Brief. And importantly,

the DCS’s citation to the “Child Welfare Manual” was not considered in our resolution of

Mother’s appeal; therefore, we affirm our January 31, 2014 memorandum decision in all

respects.

FRIEDLANDER, J., and PYLE, J., concur.




1
 Appellate Rule 42 provides in pertinent part: “Upon motion made by a party . . . or at any time upon the
court's own motion, the court may order stricken from any document any redundant, immaterial,
impertinent, scandalous or other inappropriate matter.”

                                                   3